DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
The foreign priority application No. 201910699671.4 filed on July 31, 2019 in the Republic of China has been received and it is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakimoto et al. (WO 2016/204274, with citations from the English equivalent US 2018/0175353)
With regard to claims 1 and 9, Sakimoto et al. teach the polyolefin microporous film of Example 1 (par.0159-0165 and Table 1 in par.0180), and a lithium-ion secondary battery comprising a positive electrode sheet, the polyolefin microporous film of Example 1 and a negative electrode sheet laminated in this order (Example 2, par.0167-0171)
The polyolefin microporous film of Example 1 is a three-layer laminated film having a polyethylene (PE) inner layer and polypropylene (PP) as both outer layers 
The conversion of g/mm to N/m is: 1g/mm=9.80665 N/m. Therefore, the peel strength for the polyolefin microporous film of Example 1 is 44.064 N/m, which is within the ranges in claims 1 and 9.
The polyethylene (PE) inner layer is formed of high-density polyethylene with a melting point of 133oC (par.0161). The melting temperature is the pore closing temperature/obturator temperature, as evidenced in column 3, line 10 of Yu (US Patent 6,080,507). The pore closing temperature/obturator temperature is within the ranges in claims 1 and 9.
The polyethylene (PE) inner layer is equivalent to “one first porous substrate” in claims 1 and 9, and the polypropylene (PP) layers meet the limitations for “second substrates” in claims 1 and 9.
Therefore, the polyolefin microporous film of Example 1 is equivalent to the multilayer separator in claims 1 and 9, and the lithium-ion secondary battery of Example 2 is equivalent to the electrochemical device in claim 9 of the instant application.
With regard to claims 2 and 10, polypropylene (PP) layers are made of polypropylene with a melting point of 161oC (par.0169).
A membrane is broken by melting, as evidenced in par.0224 of Kikuchi et al. (US 2009/0098450).
Therefore, a polypropylene (PP) layer has a broken membrane temperature of 161oC. This value is within the claimed range.
m (par.0163), which is within the claimed range.
The polyethylene (PE) inner layer represents about 35% of the thickness of the polyolefin microporous film, and each polypropylene (PP) layer represent 31% of the thickness of the polyolefin microporous film (see par.0160-0162 and Table 1 in par.0180).
These values are inside the claimed ranges.
With regard to claims 4 and 12, Sakimoto et al. teach the multilayer separator in claim 1 and the electrochemical device in claim 9 (see paragraph above).
Sakimoto et al. teach that the polyolefin microporous film of Example 1 has an air permeability of 371sec/100 cc (Table 1 in par.0180). This value is within the claimed range.
Sakimoto et al. do not specifically teach the air permeability of the polyethylene (PE) and propylene (PP) layers.
However, Sakimoto et al. teach that the polyethylene (PE) inner layer represents about 35% of the thickness of the polyolefin microporous film, and each polypropylene (PP) layer represent 31% of the thickness of the polyolefin microporous film (see par.0160-0162 and Table in in par.0180).
These values are within the ranges for the thickness of the first and second porous substrate of the instant application (see pages 9-10 of the specification of the instant application).
The thickness has an effect on the air permeability of each layer (see par.0005 of Shimatani et al. (US 2011/0192283). Therefore, absent a record to the contrary, it would 
With regard to claims 5 and 13, the polyolefin microporous film of Example 1 has a shutdown temperature of 132oC and a meltdown temperature of 188oC (Table 1 in par.0180).
The shutdown temperature is the pore closing temperature/obturator temperature (par.0044). Therefore, the polyolefin microporous film of Example 1 has an obturator temperature of 132oC.
The meltdown temperature is the temperature at which the membrane is broken, as evidenced in par.0119 of Mikawa et al. (US 2014/0221516). Therefore, the polyolefin microporous film of Example 1 has a broken membrane temperature of 188oC.
With regard to claims 6 and 14, Sakimoto et al. teach that the inner polyethylene (PE) layer is made of high-density polyethylene (par.0161).
With regard to claims 7 and 15, Sakimoto et al. teach polypropylene (PP) outer layers (par.0162).
With regard to claims 8 and 16, Sakimoto et al. teach that a heat-resistant coating layer containing beohmite filler may be applied to the polyolefin microporous film of Example 1 (Example 9 in par.0183).
The boehmite filler meets the limitations for “inorganic particles”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sakimoto et al. (WO 2016/204274, with citations from the English equivalent US 2018/0175353) in view of Zhong et al. (US 2014/0212768).
With regard to claim 17, Sakimoto et al. teach a lithium-ion secondary battery comprising a positive electrode sheet, the polyolefin microporous film of Example 1 and a negative electrode sheet laminated in this order (Example 2, par.0167-0171)
The polyolefin microporous film of Example 1 is a three-layer laminated film having a polyethylene (PE) inner layer and polypropylene (PP) as both outer layers (par.0162). The polyolefin microporous film of Example 1 has a peel strength of 67.4g/15 mm (par.0162).
The conversion of g/mm to N/m is: 1g/mm=9.80665 N/m. Therefore, the peel strength for the polyolefin microporous film of Example 1 is 44.064 N/m, which is within the claimed range.
The polyethylene (PE) inner layer is formed of high-density polyethylene with a melting point of 133oC (par.0161). The melting temperature is the pore closing temperature/obturator temperature, as evidenced in column 3, line 10 of Yu (US Patent 6,080,507). The pore closing temperature/obturator temperature is within claimed range.
The polyethylene (PE) inner layer is equivalent to “one first porous substrate” in claim 17, and the polypropylene (PP) layers meet the limitations for “second substrates” in claim 17.
Therefore, the polyolefin microporous film of Example 1 is equivalent to the multilayer separator in claim 17, and the lithium-ion secondary battery of Example 2 is equivalent to the electrochemical device in claim 17 of the instant application.
Sakimoto et al. teach a lithium-ion battery with good characteristics (par.0200), but fail to teach an electronic device comprising the lithium-ion secondary battery.
However, it is well-known in the art that lithium-ion secondary battery are used for electronic devices (see fig. 1A and par.0024 of Zhong et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the lithium-ion battery of Sakimoto et al. in an electronic device, in order to take advantage of its characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kurauchi et al. (US Patent 5,691,047) teach a porous multi-layer film comprising at least one polyethylene layer in contact with a polypropylene layer. The united structure has a peel strength of at least 3g/15mm and a shutdown temperature of 135-140oC (abstract).
Ueki et al. (US Patent 9,209,502) teach a separator (13) comprising a porous resin layer (60) and a porous heat-resistant layer (70) overlaid at least one a first face of the resin layer (60). The layer (70) exhibits a 90o peel strength of 2.9 N/m to 15.1 N/m to the resin layer (60)(abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/Primary Examiner, Art Unit 1722